      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 1 of 11



1
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT
7                              FOR THE DISTRICT OF ARIZONA
8
9    William Davis,                                     No. CV-19-04370-PHX-DWL
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On June 4, 2019, Petitioner filed a petition for a writ of habeas corpus under 28

16   U.S.C. § 2254 (“the Petition”). (Doc. 1.) While the Petition was pending, Petitioner also

17   filed a motion for leave to amend the Petition (“Motion to Amend”) (Doc. 11) and a motion

18   for leave to expand the record (“Motion to Expand”) (Doc. 15.) On March 20, 2020,

19   Magistrate Judge Morrissey issued a Report and Recommendation (“R&R”) concluding

20   that the Motion to Amend should be granted, the Motion to Expand should be denied, and

21   the Petition (as amended) should be denied and dismissed with prejudice. (Doc. 19.)

22   Afterward, Petitioner filed objections to the R&R (Doc. 29) and Respondents filed a

23   response (Doc. 31). Additionally, Petitioner filed a motion for a certificate of appealability

24   (“COA”). (Doc. 27.)

25          For the following reasons, the Court will overrule Petitioner’s objections to the

26   R&R, grant the Motion to Amend, deny the Motion to Expand, deny the Petition (as

27   amended), deny a COA, and terminate this action.

28          …
      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 2 of 11



1    I.     Background
2           Underlying Facts. In January 2015, Petitioner’s fifteen-year-old step-daughter gave
3    birth to a child. (Doc. 19 at 2.) Hospital workers called the police after the step-daughter
4    disclosed that Petitioner was the child’s father. (Id.) Petitioner separately called 911 in an
5    attempt to “turn himself in” for “statutory rape.” (Id.)
6           During a post-arrest interview, Petitioner “admitted that he engaged in
7    nonconsensual sexual intercourse with [his step-daughter] between five and ten times since
8    December 2013. He advised officers that he used his position as an authority figure in the
9    home to force [his step-daughter] to have sex with him and that [his step-daughter] has a
10   diminished mental ability, and functions at the mental capacity of an eleven year old.” (Id.)
11          Similarly, during a forensic interview, the step-daughter reported that Petitioner
12   “had been having sex with her since she was approximately thirteen years old,” that
13   Petitioner “would verbally threaten her not to tell her mother that it was happening, or her
14   mother would be taken to jail, and she would be separated from her family,” and that “she
15   tried to stop [Petitioner] on more than one occasion but felt scared . . . [because Petitioner]
16   would hit her if she resisted.” (Id.)
17          Trial Court Proceedings. In June 2015, Petitioner’s court-appointed counsel sent
18   an email to the prosecutor in an attempt to obtain a favorable plea offer. (Doc. 10-2 at
19   134.) The email stated in part that “[w]e have been waiting on [Petitioner’s] medical
20   records from his years in the [M]arines,” that “I wanted to be able to verify [Petitioner’s]
21   mental status and PTSD issues before formally submitting that information in a deviation
22   [request],” and that “I know [Petitioner] would like to settle this case, but his mental and
23   physical condition are deteriorating.” (Id.) The email further stated that defense counsel
24   hoped to obtain “a deviation in the range of 20-27 [years] or a stip[ulation] within that
25   range.” (Id.)
26          In October 2015, Petitioner participated in a settlement conference. (Doc. 19 at 10.)
27   In advance of the conference, Petitioner’s counsel submitted a mitigation memo on
28   Petitioner’s behalf. (Doc. 10-2 at 136-37.) The memo stated that Petitioner had earned


                                                  -2-
      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 3 of 11



1    “multiple good conduct awards and combat service ribbons” while in the Marines but was
2    not allowed to re-enlist in 2005 “due to weakening heart and beginning signs of PTSD.”
3    (Id. at 136.) The memo further stated that Petitioner’s “in-home VA caregiver assessments
4    and physicals diagnose him with poor cognitive ability, poor memory and confusion,
5    almost deaf in one ear (mortar firings), isolated and withdrawn.” (Id. at 137.) Finally, the
6    memo emphasized that Petitioner “appreciates the wrongfulness of his actions and damage
7    he has wrought to his family” and “asks for leniency from the state in the form of a
8    deviation given the provided mitigation and importantly, from his genuine shame and
9    desire for accountability for his actions.” (Id.)
10          During the settlement conference, Petitioner “listened to the court and counsel, told
11   the court he was ‘still thinking about the time’ he would have to serve under the [proposed
12   plea] agreement, and asked the court for time to talk with his attorney about the plea offer.”
13   (Doc. 19 at 10, citations omitted.)
14          Soon after the settlement conference, Petitioner agreed to accept the plea offer.
15   During the change-of-plea hearing, which occurred before Judge Coury, Petitioner
16   “repeatedly assured the court that he understood the court’s comments and instructions.”
17   (Id. at 8.) Petitioner also “responded to the questions posed,” “gave detailed answers,” and
18   “correctly provided his biographical information, but informed the court he had taken
19   several medications to treat various health problems.” (Id. See also id. at 10 n.1.) “At that
20   point, the court asked follow-up questions regarding [Petitioner’s] understanding and
21   mental state, and [Petitioner] stated that he understood the proceedings and avowed that
22   the medications did not affect his judgment or reasoning.” (Id. at 8.) Additionally,
23   Petitioner “told the court that he voluntarily accepted the plea and waived his rights.” (Id.)
24          The sentencing hearing took place in November 2015 before Judge Fenzel. (Id. at
25   11, 13.) During the hearing, Petitioner read the following statement:
26          People make mistakes. Seldomly, they own up to them and hold themselves
            accountable. I initiated atonement for myself starting with an apology to the
27
            victim. I encouraged her to report. I yielded superior authority by reporting
28          my crime to the police. I confessed my crime on record to the police, with
            the hopes to alleviate any burden of guilt and shame. I put it all on me. I’ve

                                                  -3-
      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 4 of 11



1              never pointed the blame at anyone or ever encouraged anyone else for my
2              actions. My display of courage, integrity and accountability reflects my true
               medal that will forever be questioned and overshadowed by my criminal
3              actions. I’m usually not at a loss for words or weak, but actually hearing in
               hi-fi the suffering, it’s real and incredibly close to me. So it’s the worst thing.
4
               And 27 years flat is appropriate.
5    (Id. at 11.) The trial court accepted the plea agreement and sentenced Petitioner to the
6    stipulated term of 27 years’ imprisonment.
7              PCR Proceedings. In December 2015, Petitioner filed a notice of post-conviction
8    relief (“PCR”). (Id. at 2.) Petitioner’s court-appointed counsel subsequently filed a notice
9    advising that counsel could not identify any colorable issues. (Id. at 2-3.)
10             In February 2017, Petitioner filed a pro se PCR petition. (Id. at 3.) It raised two
11   claims of ineffective assistance of counsel (“IAC”): (1) Petitioner’s trial counsel failed to
12   seek a competency determination, and (2) Petitioner’s trial counsel failed to pursue an
13   insanity defense. (Id.)
14             In April 2017, the trial court denied the petition. (Id. at 3.) It ruled that Petitioner
15   was “clearly competent” when he pleaded guilty and emphasized that having PTSD (or
16   another mental illness) “does not mean that a Defendant is incompetent to plead guilty.
17   The issue regarding competency is whether or not the Defendant was able to understand
18   the nature of the charges he faced and to assist his [counsel] in his defense.” (Id.)
19   Additionally, the court noted that “a Defendant waives non-jurisdictional defenses when a
20   plea is entered” and “[a]n insanity defense . . . [is] non-jurisdictional.” (Doc. 10-3 at 26.)
21             In May 2017, Petitioner filed a motion for reconsideration. (Doc. 10-3 at 29-32.)
22   In it, Petitioner argued for the first time that the judge overseeing his change-of-plea
23   hearing had coerced him into pleading guilty by engaging in questioning that was “leading,
24   suggestive, and more of a directive compared to an interrogative” and by focusing on
25   Petitioner’s Marine service. (Id. at 31.) This motion was denied without explanation. (Id.
26   at 35.)
27             Appeal of PCR Proceedings. In June 2017, Petitioner filed a petition for review
28   with the Arizona Court of Appeals. (Doc. 10-3 at 37-46.)


                                                      -4-
      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 5 of 11



1           The Court of Appeals accepted review but denied relief. (Doc. 10-3 at 71-74.) As
2    for Petitioner’s claim that he was coerced into pleading guilty by the judge overseeing his
3    change-of-plea hearing, the court held this claim was forfeited because Petitioner hadn’t
4    properly presented it in his PCR petition. (Doc. 10-3 at 73 ¶ 5.) As for Petitioner’s
5    competency-based IAC claim, the court held that “the record supports the superior court’s
6    finding that [Petitioner] was competent to waive his rights and enter the plea” in light of
7    fact that Petitioner “appropriately responded to the questions posed” during the change-of-
8    plea hearing and also provided “repeated assurances” of his understanding and mental state.
9    (Doc. 19 at 8.) Finally, as for Petitioner’s insanity-based IAC claim, the court held that
10   Petitioner could not establish prejudice because “the evidence showed that [Petitioner]
11   threatened and hit the Victim to keep her from telling her mother of the sexual assaults.
12   No evidence was presented that [Petitioner] did not know what he was doing was wrong.”
13   (Id. at 11-12.)
14          The Petition. In June 2019, Petitioner filed the Petition. (Doc. 1.) It alleges IAC
15   by trial counsel in failing to seek a competency evaluation and in failing to pursue an
16   insanity defense. (Doc. 19 at 3.)
17          The Motion To Amend. In September 2019, Petitioner filed the Motion to Amend.
18   (Doc. 11.) It seeks permission to add a new claim—that the trial court “may not [have]
19   had jurisdiction to convict Petitioner” because the judge overseeing the change-of-plea
20   hearing, Judge Coury, “was not sworn into his oath of office” at the time of the hearing.
21   (Id. at 1.) In support of the motion, Petitioner filed a copy of an oath-of-office form
22   executed by Judge Coury, which is on file with the Arizona Secretary of State. (Doc. 11
23   at 5-6.) The form reflects that it was signed by Judge Coury in November 2016 and filed
24   with the Secretary of State in December 2016. (Id.)
25          The Motion To Expand. Later in September 2019, Petitioner filed the Motion to
26   Expand. (Doc. 15.) It seeks to add to the record certain police reports from the Avondale
27   Police Department. (Id. at 1.) According to Petitioner, these reports will contradict the
28   allegation that he “admitted to using his power of authority to abuse the victim” because


                                                -5-
      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 6 of 11



1    they will reveal that he merely “said, ‘With me having power over her, it can’t be
2    consensual.’” (Id.) Petitioner further argues that the reports will be useful in impeaching
3    the victim. (Id.)
4           The R&R. The R&R was issued in March 2020. (Doc. 19.) As for Petitioner’s
5    competency-based IAC claim, the R&R concludes the claim should be denied because
6    “Petitioner’s statements during his settlement conference, change of plea, and sentencing
7    do not demonstrate he was incompetent to plead guilty,” and thus “Petitioner fails to
8    demonstrate that the decision of the Arizona Court of Appeals was clearly unreasonable.”
9    (Id. at 11-12.)
10          As for Petitioner’s insanity-based IAC claim, the R&R rejects, as a threshold matter,
11   Respondents’ contention that the claim isn’t cognizable on habeas review. (Id. at 12.)
12   Nevertheless, on the merits, the R&R concludes that Petitioner “fails to establish that the
13   Arizona Court of Appeals was unreasonable when it found that Petitioner did not prove
14   prejudice” in light of (a) Petitioner’s numerous statements (to the police during the 911
15   call, during the post-arrest interview, during the change-of-plea hearing, and during
16   sentencing) expressing contrition and consciousness of guilt, and (b) the victim’s statement
17   that Petitioner made threats in an effort to conceal his misconduct. (Id. at 12-13.)
18          As for the Motion to Amend, the R&R recommends that it be granted, but that relief
19   based on the new claim be denied, because (1) even if Petitioner had demonstrated a
20   problem with Judge Coury’s oath, this would present a pure state-law question not
21   cognizable on habeas review, (2) given Petitioner’s failure to challenge the qualifications
22   or oath of the judge who sentenced him (Judge Fenzel), “Petitioner also fails to show the
23   alleged failure to follow state procedures resulted in the deprivation of a substantive right,”
24   and (3) “this claim is procedurally defaulted without excuse because Petitioner did not raise
25   this claim in state proceedings” and the oath-of-office card was available months before
26   Petitioner filed his PCR petition. (Id. at 13-15.)
27          Finally, as for the Motion to Expand, the R&R recommends that it be denied because
28   (1) although Petitioner views as exculpatory his admission that he merely possessed


                                                  -6-
         Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 7 of 11



1    “power over” the victim, this admission actually “corroborate[s] that he knew his conduct
2    was improper,” and (2) similarly, even if the police reports had some impeachment value
3    as to the victim, there remains “ample evidence of consciousness of guilt from Petitioner’s
4    conduct.” (Id. at 15.)
5    II.     Legal Standard
6            A party may file written objections to an R&R within fourteen days of being served
7    with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254 Rules”). Those
8    objections must be “specific.” See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being
9    served with a copy of the recommended disposition, a party may serve and file specific
10   written objections to the proposed findings and recommendations.”) (emphasis added).
11           District courts are not required to review any portion of an R&R to which no specific
12   objection has been made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
13   not appear that Congress intended to require district court review of a magistrate’s factual
14   or legal conclusions, under a de novo or any other standard, when neither party objects to
15   those findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
16   (“[T]he district judge must review the magistrate judge’s findings and recommendations
17   de novo if objection is made, but not otherwise.”). Thus, district judges need not review
18   an objection to an R&R that is general and non-specific. See, e.g., Warling v. Ryan, 2013
19   WL 5276367, *2 (D. Ariz. 2013) (“Because de novo review of an entire R & R would
20   defeat the efficiencies intended by Congress, a general objection ‘has the same effect as
21   would a failure to object.’”) (citations omitted); Haley v. Stewart, 2006 WL 1980649, *2
22   (D. Ariz. 2006) (“[G]eneral objections to an R & R are tantamount to no objection at all.”).1
23           …
24           …
25           …
26
     1       See generally S. Gensler, 2 Federal Rules of Civil Procedure, Rules and
27   Commentary, Rule 72, at 422 (2018) (“A party who wishes to object to a magistrate judge’s
     ruling must make specific and direct objections. General objections that do not direct the
28   district court to the issues in controversy are not sufficient. . . . [T]he objecting party must
     specifically identify each issue for which he seeks district court review . . . .”).

                                                  -7-
      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 8 of 11



1    III.   Analysis
2           Petitioner has filed written objections to the R&R. (Doc. 29.) Those objections can
3    be grouped into four categories. First, as for the competency-based IAC claim, Petitioner
4    argues that (1) the R&R’s conclusion that his statements during the settlement conference,
5    change-of-plea hearing, and sentencing hearing were suggestive of competence is based on
6    an “abstract review of the transcripts,” (2) the R&R “overlook[s] the fact that . . . the [trial
7    judge] hounded him about his hesitancy about signing the plea” and engaged in other forms
8    of “coercive behavior,” (3) the June 2015 email from his counsel to the prosecutor, as well
9    as the October 2015 mitigation memo, demonstrate that his counsel had concerns about his
10   mental condition, and such concerns should have prompted his counsel to seek a
11   competency evaluation instead of “mov[ing] forward with plea negotiations,” (4) the judge
12   overseeing the settlement conference stated that the mitigation memo was “extremely
13   persuasive,” and this statement functions as a concession that there were reasonable
14   grounds to believe a competency hearing was necessary, and (5) Petitioner’s PTSD- and
15   hypertension-related medical records further show why the court should have held a
16   competency hearing. (Id. at 1-5.) Petitioner concludes: “Even if the Court finds . . . that
17   there were no issues regarding Petitioner’s competency, then the fact remains the guilty
18   plea was the result of judicial participation in the plea negotiations in order to contrive a
19   conviction . . . .” (Id. at 5.)
20          These objections will be overruled. Before addressing each objection individually,
21   it is necessary to emphasize an overarching point. The transcripts from Petitioner’s
22   settlement conference, change-of-plea hearing, and sentencing hearing speak for
23   themselves.     Petitioner displayed lucidity, answered questions coherently, provided
24   assurances concerning his competency, and spoke in depth about his contrition. On this
25   record, Petitioner has not come close to showing that the Arizona Court of Appeals’
26   rejection of his competency-based IAC claim was a violation of clearly established federal
27   law or an unreasonable application of clearly established federal law.
28          With this backdrop in mind, Petitioner’s individual objections are easily addressed.


                                                  -8-
      Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 9 of 11



1    First, Petitioner has not demonstrated that the R&R contains factual misstatements that are
2    the product of an “abstract review” of the record. To the contrary, the R&R accurately
3    summarizes the record. Second, several of Petitioner’s arguments are directed not toward
4    the conduct of Petitioner’s trial counsel, but toward the conduct of the judge who oversaw
5    the change-of-plea hearing. Those arguments fail because they are distinct from the
6    competency-based IAC claim raised in the Petition (and, as the Arizona Court of Appeals
7    correctly found, Petitioner forfeited any separate claim of judicial coercion by failing to
8    raise it in his PCR petition). Third, although it is true that the materials written by
9    Petitioner’s counsel show that counsel was aware of Petitioner’s PTSD and other mental
10   issues, and the medical records proffered by Petitioner further corroborate the presence of
11   those issues, the record is replete with evidence suggesting that Petitioner was competent
12   to waive his rights and enter a guilty plea despite those mental issues. At a minimum,
13   Petitioner has not shown that the Arizona Court of Appeals’ conclusion to that effect was
14   clearly unreasonable.    Finally, Petitioner’s contention that the judge overseeing the
15   settlement conference somehow conceded that a competency hearing was necessary, by
16   remarking that the mitigation memo was “extremely persuasive,” lacks merit.             The
17   mitigation memo didn’t raise any concerns regarding Petitioner’s competency to enter a
18   guilty plea and indeed sought the judge’s assistance in persuading Petitioner that the
19   existing plea offer was a favorable one.
20          Second, as for the insanity-based IAC claim, Petitioner “respectfully disagrees”
21   with the R&R’s determination that an insanity defense was unlikely to succeed on the
22   merits, arguing that (1) the prescription medications he was taking for his PTSD have
23   “serious side-effects that cause[] changes in personality, confusion, and hallucinations” and
24   have even caused some users to “hav[e] sex and later hav[e] no memory of the activity,”
25   (2) his VA caregiver reported that he was experiencing “lucid dreams,” (3) “[i]t is clear
26   that Petitioner did not take any precautions to disguise his actions,” and (4) the R&R’s
27   “consciousness of guilt” analysis is marred by a failure to establish that such consciousness
28   was “relative to time and space of the offense.” (Doc. 29 at 5-7.)


                                                 -9-
     Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 10 of 11



1           These objections will be overruled. The crime in this case wasn’t a one-time
2    offense—it involved a sustained pattern of sexual abuse of a mentally impaired child, as
3    well as threats of physical force and family disintegration designed to coerce the victim
4    into staying silent. The notion that such conduct could be a side effect of prescription drugs
5    or bad dreams is fanciful. Additionally, Petitioner’s contention that he “did not take any
6    precautions to disguise his actions” is belied by the record—as noted, he engaged in various
7    forms of coercion in an effort to evade detection—and the fact he took such precautions
8    while his crimes were ongoing undermines any suggestion that he only began displaying
9    consciousness of guilt after the crimes stopped. The Arizona Court of Appeals did not
10   violate clearly established federal law by concluding, on this record, that Petitioner would
11   be unable to establish prejudice on any IAC claim premised on counsel’s failure to pursue
12   an insanity defense.
13          Third, as for Judge Coury’s alleged failure to take the required judicial oath,
14   Petitioner argues (1) this claim is cognizable on habeas review because Article IV of the
15   United States Constitution requires that all judicial officers of the United States be bound
16   by oath, (2) Judge Coury engaged in improper coercion during the change-of-plea hearing,
17   and (3) although the Arizona Court of Appeals determined that Petitioner’s judicial
18   coercion claim was forfeited, this Court may review it under Anders v. California, 386 U.S.
19   738 (1967). (Doc. 29 at 7-10.)
20          These objections lack merit. The R&R identified three independent reasons why
21   Petitioner’s no-judicial-oath claim should be rejected: (1) it is a pure state-law claim, and
22   thus not cognizable on habeas review; (2) Petitioner cannot show his substantial rights were
23   violated in light of the fact that a different judge sentenced him and entered judgment; and
24   (3) this claim is procedurally defaulted without excuse because Petitioner failed to raise it
25   during the PCR proceedings. (Doc. 19 at 13-15.) Although Petitioner’s objections address
26   the R&R’s first reason (and can be liberally construed as addressing the R&R’s second
27   reason), Petitioner has not addressed the R&R’s third reason. To be clear, the judicial
28   coercion claim that Petitioner belatedly sought to raise during the PCR proceedings (which


                                                 - 10 -
     Case 2:19-cv-04370-DWL Document 32 Filed 05/18/20 Page 11 of 11



1    the Arizona Court of Appeals rejected as untimely) is different from the no-judicial-oath
2    claim that Petitioner now wishes to pursue. That claim is based on information that was
3    available to Petitioner at the time he filed his PCR petition and Anders does not provide
4    this Court with a basis for overlooking AEDPA’s exhaustion requirements.
5           Fourth, Petitioner objects to the R&R’s recommendation that his Motion to Expand
6    be denied. (Doc. 29 at 10-11.) Here, Petitioner simply repeats the arguments he raised in
7    the motion, without acknowledging (let alone challenging the validity of) the R&R’s
8    rationale for rejecting those arguments. (Id.) Accordingly, further review is not required
9    under Rule 72. Additionally, the Court agrees with the R&R’s analysis concerning the
10   Motion to Expand and adopts it.
11          Accordingly, IT IS ORDERED that:
12          (1)    Petitioner’s objections to the R&R (Doc. 29) are overruled.
13          (2)    The R&R (Doc. 19) is accepted.
14          (3)    The Motion To Amend (Doc. 11) is granted.
15          (4)    The Motion To Expand (Doc. 15) is denied.
16          (5)    The Petition (Doc. 1), as amended (Doc. 11), is denied and dismissed with
17   prejudice.
18          (6)    A Certificate of Appealability and leave to proceed in forma pauperis on
19   appeal are denied because the dismissal of the Petition is justified by a plain procedural
20   bar and jurists of reason would not find the procedural ruling debatable, and because
21   Petitioner has not made a substantial showing of the denial of a constitutional right.
22          (7)    The motion for a COA (Doc. 27) is denied.
23          (8)    The Clerk shall enter judgment accordingly and terminate this action.
24          Dated this 18th day of May, 2020.
25
26
27
28


                                                - 11 -
